Filed 1/27/14 Kahn v. Dillon CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



CARL KAHN,                                                           D062715

         Plaintiff and Appellant,

         v.                                                          (Super. Ct. No. 37-2012-00091827-
                                                                     CU-NP-CTL)
TIMOTHY P. DILLON et al.,

         Defendants and Appellants.


         APPEALS from an order of the Superior Court of San Diego County, William S.

Dato, Judge. Affirmed.



         Burkhardt & Larson and Philip Burkhardt for Plaintiff and Appellant.

         Wingert Grebing Brubaker & Juskie LLP, Charles R. Grebing and Andrew A.

Servais for Defendants and Appellants.

         These appeals are from an order granting in part and denying in part a special

motion to strike Carl Kahn's claims against Timothy P. Dillon and his law firm, Dillon &

Gerardi, APC (collectively Dillon), for malicious prosecution and abuse of process based
on Dillon's representation of a client in a prior action against Carl and his sister Margaret

Kahn.1 Carl appeals the portion of the order striking the abuse of process claim, and

Dillon appeals the portion refusing to strike the malicious prosecution claim. We affirm.

                                              I.

                                     BACKGROUND

       A.     Prior Action

       1.     Complaint

       Dillon represented Mohammed Namvar in a prior action against Margaret and

Carl and other defendants for damages for "gross mismanagement" of Namvar's real

property assets. In the complaint, Namvar alleged Margaret was a real estate broker and

mortgage broker whom he knew from prior business dealings and to whom he granted a

power of attorney to allow her to manage his properties while he sought treatment for

substance abuse. Namvar complained that Margaret "engaged in a continuous pattern of

mismanagement," including putting title to his properties in her own name, refinancing

properties on unfavorable terms, selling properties for less than they were worth, failing

to rent out properties, and failing to account properly for her management activities.

       Namvar's claims against Carl arose out of Margaret's management of one of

Namvar's properties located in La Quinta. According to Namvar, Margaret used the

power of attorney he had granted her to convey the property to Carl, who one month later



1       Because Carl and Margaret have the same last name, we use their first names for
clarity and brevity in this opinion. In so doing, we intend no disrespect or undue
familiarity.
                                              2
conveyed it to Margaret in her name alone. When Namvar demanded that Margaret

convey the property back to him, she refused. Namvar alleged these conveyances caused

him to lose his equity in the property and to suffer adverse income tax consequences.

Based on these allegations, Namvar sued Carl for compensatory and punitive damages

for aiding and abetting Margaret's tortious conduct and for negligence in failing to inquire

into the reasons for the conveyances or whether Namvar consented to them.

       2.     Deposition of Carl

       Michael Bishop, an attorney with Dillon's law firm, deposed Carl. Carl was

unrepresented by counsel during the deposition. Bishop asked Carl many questions about

his financial situation, including his sources of income for the previous 20 years; the real

properties he has owned, how he financed the purchases, and at what prices he sold them;

his credit rating; and where he did his banking. Carl did not object to or refuse to answer

any of these questions.

       3.     Settlement, Trial, and Judgment

       Margaret settled with Namvar. The case proceeded to a bench trial against Carl on

causes of action for negligence and aiding and abetting Margaret's tortious conduct.

       In its statement of decision, the trial court (Hon. William R. Nevitt, Jr.) found that

after a series of conveyances by which Namvar and Margaret became joint tenants of the

La Quinta property, Margaret, acting on her own behalf and as Namvar's attorney in fact,

conveyed the property to Carl so that he could try to refinance the property. One month

later, Carl conveyed the property to Margaret after he determined he could not do so.

Approximately two months later, Namvar conveyed the property to Margaret so that she

                                              3
could try to refinance it. Margaret then refinanced the property with a negative

amortization loan, but refused Namvar's demands that she convey the property back to

him. Margaret eventually sold the La Quinta property for less than the amount due on the

loan. The court also specifically found that Carl had no knowledge of or involvement in

Margaret's decisions to refinance the property with a negative amortization loan or to

refuse to convey the property to Namvar.

       Based on these findings, the trial court concluded Namvar did not establish any of

the essential elements of his claims for negligence and aiding and abetting Margaret's

misconduct and entered judgment for Carl.

       B.     Current Action

       1.     Complaint

       After Carl obtained the favorable judgment in the prior action, he sued Dillon for

malicious prosecution and abuse of process. Carl alleged Dillon lacked probable cause to

commence or maintain the prior action on behalf of Namvar because Dillon knew

Margaret had authority to undertake the refinancing efforts on which the action was

based. Carl also alleged Dillon acted maliciously both in filing the prior action for the

purpose of pressuring Margaret into a settlement and in maintaining the prior action

against Carl after Margaret settled. Carl further alleged Dillon misused discovery in the

prior action in order to disclose Carl's private financial information, to embarrass him,

and to pressure Margaret into settling. Carl sought to recover as damages the attorney

fees he had incurred in the prior action and also sought punitive damages.



                                             4
       2.     Anti-SLAPP Motion

       Dillon filed a special motion to strike under the anti-SLAPP2 statute. (Code Civ.

Proc., § 425.16.) In support of the motion, Dillon included a memorandum of points and

authorities, his own declaration, and numerous exhibits. Dillon argued Carl's claims for

malicious prosecution and abuse of process were subject to the anti-SLAPP statute

because both claims arose out of protected litigation activity. Dillon further argued Carl

could not establish a probability of success on either claim. As to the malicious

prosecution claim, Dillon asserted there was probable cause to sue Carl based on his

participation in transferring title of the La Quinta property from Namvar to Margaret,

including the recording of "false deeds," and an expert's opinion that Margaret's conduct

fell below the standard of care for real estate professionals. Dillon also contended Carl

had no evidence Dillon acted with malice in prosecuting the prior action. As to the abuse

of process claim, Dillon claimed the discovery taken in the prior action was protected by

the absolute litigation privilege of Civil Code section 47, subdivision (b).

       3.     Opposition to Anti-SLAPP Motion

       Carl filed opposition to the anti-SLAPP motion, including a memorandum of

points and authorities, declarations from two of his attorneys and Namvar's brother, and

several exhibits. Carl conceded his malicious prosecution and abuse of process claims

both fell within the scope of the anti-SLAPP statute, but argued the claims had "minimal

merit" and therefore should not be stricken.



2      SLAPP is an acronym for strategic lawsuit against public participation.
                                               5
       As to the malicious prosecution claim, Carl argued Dillon lacked probable cause

to initiate and maintain the claims for negligence and aiding and abetting Margaret's

tortious conduct. Carl contended he breached no duty owed to Namvar, and Namvar's

conveyance of the La Quinta property to Margaret after the conveyances between

Margaret and Carl eliminated the possibility that any action by Carl caused the damages

suffered by Namvar. Carl also argued Dillon acted with malice in prosecuting the prior

action against Carl because attorneys with Dillon's firm stated that they (1) expected to

lose the claims against Carl, (2) continued to sue Carl in order to induce Namvar to settle

with Margaret, and (3) "regretted opting for a bench trial because a jury would have been

more likely than a judge to punish Carl for Margaret's alleged wrongdoing."

       As to the abuse of process claim, Carl contended Dillon used a deposition for an

improper purpose, namely, to obtain information about Carl's private financial affairs in

violation of both the constitutional right of privacy (Cal. Const., art. I, § 1) and the

statutory requirement that a plaintiff obtain a court order before conducting discovery on

a defendant's financial condition for purposes of liability for punitive damages (Civ.

Code, § 3295, subd. (c)). Carl further contended the litigation privilege did not bar his

abuse of process claim because his financial condition had no relation to Namvar's claims

in the prior action.

       4.      Reply in Support of Anti-SLAPP Motion

       In reply to Carl's opposition, Dillon filed a memorandum of points and authorities,

declarations from himself and his colleague Bishop, and an additional exhibit. Dillon

argued Carl had not met his burden to establish a probability of success on either the

                                               6
malicious prosecution claim or the abuse of process claim. Dillon contended Carl's

undisputed participation in the various transfers of the La Quinta property established

probable cause to sue him in the prior action. By failing to submit a declaration or

otherwise explain that participation, Dillon claimed, Carl did not show the lack of

probable cause essential to his malicious prosecution claim. Dillon also asserted Carl's

purported evidence of malice showed only vigorous pursuit of a claim on behalf of

Namvar. Finally, Dillon argued Carl could not prevail on his abuse of process claim

because the deposition questioning that underlay the claim was clearly protected by the

litigation privilege.

       5.      Order on Anti-SLAPP Motion

       The trial court granted the special motion to strike the abuse of process claim, on

the ground the litigation privilege barred the claim. The court, however, denied the

special motion to strike the malicious prosecution claim, on the ground Carl had shown a

probability of prevailing on that claim. According to the court, "the fact that Namvar

independently deeded the [La Quinta] property to Margaret only two months after Carl

had conveyed it to her supports a conclusion that [Dillon] lacked probable cause to

believe Carl's conduct, even if wrongful, was a substantial factor in causing any harm to

Namvar." The court also determined Carl had made a prima facie showing of malice by

submitting "evidence suggesting that [Dillon] tried the [prior action] against [Carl]

without believing it was meritorious and in order to induce Namvar to settle with the

other defendants."



                                             7
       Both Dillon and Carl appealed the order. (Code Civ. Proc., §§ 425.16,

subd. (h)(1), 904.1, subd. (a)(13).)

                                              II.

                                       DISCUSSION

       Both parties challenge the trial court's order on Dillon's anti-SLAPP motion. Carl

contends the court correctly refused to strike his malicious prosecution claim, because he

established a prima facie case; but erroneously struck his abuse of process claim, because

he established a prima facie claim that is not barred by the litigation privilege.

Conversely, Dillon contends the court correctly struck Carl's abuse of process claim,

because it is barred by the litigation privilege; but erroneously refused to strike his

malicious prosecution claim, because Carl did not meet his burden to prove Dillon

prosecuted the prior action without probable cause and with malice. For reasons we shall

explain, we conclude the trial court ruled correctly with respect to both claims.

A.     General Principles Governing Anti-SLAPP Motions

       When a party files a special motion to strike, the anti-SLAPP statute requires the

court to engage in a two-step process. First, the court determines whether the moving

party has shown that the challenged cause of action arises from protected speech or

petitioning activity. (Code Civ. Proc., § 425.16, subds. (b)(1), (e); Equilon Enterprises v.

Consumer Cause, Inc. (2002) 29 Cal.4th 53, 67.) Second, if the moving party has made

such a showing, the court then determines whether the nonmoving party has shown a

probability of prevailing on the claim, by pleading a legally sufficient claim and

supporting it with evidence that, if credited, would suffice to sustain a judgment. (Code
                                              8
Civ. Proc., § 425.16, subd. (b)(1); Navellier v. Sletten (2002) 29 Cal.4th 82, 88-89.) The

court considers the pleadings and evidence submitted by the parties to determine only

whether the nonmoving party has established a prima facie case; the court does not weigh

the evidence to determine whether it is more probable than not that the nonmoving party

will prevail on the claim. (Code Civ. Proc., § 425.16, subd. (b)(2); Taus v. Loftus (2007)

40 Cal.4th 683, 713-714.) We review an order granting or denying an anti-SLAPP

motion de novo. (Oasis West Realty, LLC v. Goldman (2011) 51 Cal.4th 811, 820.)

B.     Application to Dillon's Anti-SLAPP Motion

       We now apply the two-step process to Carl's claims against Dillon. The parties

agree, as do we, that Carl's malicious prosecution and abuse of process claims against

Dillon arose from protected petitioning activity and therefore were subject to being

stricken under the anti-SLAPP statute. (See, e.g., Kleveland v. Siegel & Wolensky, LLP

(2013) 215 Cal.App.4th 534, 548 [malicious prosecution]; Booker v. Rountree (2007) 155

Cal.App.4th 1366, 1370-1371 [abuse of process].) The parties disagree on whether Carl

met his statutory burden to show a probability of prevailing on the claims, with Carl

contending that he met his burden as to both claims and Dillon contending that Carl did

not meet his burden as to either claim. We analyze each claim separately below.

       1.     Malicious Prosecution Claim

       Dillon contends the trial court should have stricken Carl's malicious prosecution

claim because Carl did not show a probability of prevailing on the claim. To establish a

cause of action for malicious prosecution, the plaintiff must prove that a prior action that

terminated in his favor was commenced or continued at the direction of the defendant

                                              9
without probable cause and with malice. (Soukup v. Law Offices of Herbert Hafif (2006)

39 Cal.4th 260, 292 (Soukup); Zamos v. Stroud (2004) 32 Cal.4th 958, 973 (Zamos); Yee

v. Cheung (2013) 220 Cal.App.4th 184, 199.) There is no dispute that the prior action

terminated in Carl's favor or that Dillon directed the litigation of the prior action. The

dispute concerns whether Dillon had probable cause to sue Carl and whether Dillon acted

with malice in doing so. We thus turn to those issues.

              a.      Probable Cause

       Probable cause to assert a claim exists when the claim, objectively considered, is

legally tenable. (Zamos, supra, 32 Cal.4th at p. 971; Drummond v. Desmarais (2009)

176 Cal.App.4th 439, 453 (Drummond).) Probable cause exists if a reasonable attorney

would conclude, based on the known facts, that the claim is legally sufficient and can be

substantiated by competent evidence. (Zamos, at p. 971; Jay v. Mahaffey (2013) 218

Cal.App.4th 1522, 1540 (Jay).) " 'A litigant will lack probable cause for his action either

if he relies upon facts which he has no reasonable cause to believe to be true, or if he

seeks recovery upon a legal theory which is untenable under the facts known to him.' "

(Soukup, supra, 39 Cal.4th at p. 292.) "Probable cause, moreover, must exist for every

cause of action advanced in the underlying action. '[A]n action for malicious prosecution

lies when but one of alternate theories of recovery is maliciously asserted . . . .' " (Ibid.)

Whether Dillon had probable cause to sue Carl in the prior action is a question of law.

(Zamos, at p. 971.)

       Thus, to determine whether Dillon, as Namvar's attorney, had probable cause to

sue Carl in the prior action, we must answer the following question: Based on the facts

                                              10
known to Dillon, would any reasonable attorney have thought the negligence and aiding

and abetting claims asserted against Carl were both legally tenable? We answer in the

negative because no reasonable attorney would have considered legally tenable Namvar's

negligence claim against Carl.

       The "well-known elements of any negligence cause of action" are "duty, breach of

duty, proximate cause and damages." (Artiglio v. Corning Inc. (1998) 18 Cal.4th 604,

614.) Namvar's negligence claim was based entirely on Carl's participation in two

transfers of the La Quinta property that took title out of Namvar's name and put it into

Margaret's name alone. Namvar's theory was that Carl breached his duty to exercise

reasonable care to inquire into the reasons for the transfers or whether Namvar consented

to them, and thereby caused Namvar to lose his equity in the property and to suffer

adverse income tax consequences. This theory was not legally tenable because any

reasonable attorney would have concluded that three of the four elements of the

negligence claim could not be established.

       First, Carl owed Namvar no duty to ascertain the reasons for the transfers of the La

Quinta property or whether Namvar consented to them, because Namvar had given

Margaret a broad power of attorney, which she exercised to convey the property to Carl.

A power of attorney authorizes an agent to perform specified acts on behalf of the

principal (People v. Ranger Ins. Co. (1994) 31 Cal.App.4th 13, 21), and "it is only in the

case where the agent lacks authority that the principal may exact the duty of inquiry and

that the failure to inquire imposes a penalty upon the [third party]" (Palo Alto etc. Assn. v.

First Nat. Bank (1917) 33 Cal.App. 214, 223). Here, the power of attorney was in the

                                             11
form prescribed by statute, signed by Namvar, notarized, and specifically authorized

Margaret to act on behalf of Namvar in real property transactions. (See Prob. Code,

§ 4401 [prescribing uniform statutory form power of attorney].) Where, as here, a power

of attorney has been properly executed and appears valid on its face, a third party

ordinarily may rely upon it and is not liable to the principal for doing so. (Id., § 4303,

subd. (a); Kaneko v. Yager (2004) 120 Cal.App.4th 970, 982.)3 Thus, "generally when

dealing with a broad power of attorney, there is no obligation on a third party to go

behind the power." (Milner v. Milner (1990) 183 W.Va. 273, 277 [395 S.E.2d 517, 521];

accord, Iglesias v. Pentagon Title & Escrow, LLC (2012) 206 Md.App. 624, 663 [51

A.3d 51, 74] [when fully executed and notarized power of attorney authorized agent to

execute documents in connection with real estate purchase on behalf of principal, escrow

company involved in transaction had "no duty to inquire behind the power"].)

       Second, since Carl owed Namvar no duty to inquire into the reasons for the

transfers or Namvar's consent, Carl obviously could not breach that duty. Even if we

were to assume Carl had such a duty, no reasonable attorney would have believed

Namvar could prove Carl breached that duty. Namvar's conveyance of the property to

Margaret, acknowledged by a notary in a formal grant deed, accomplished the same


3      Dillon argues Carl could not rely on Margaret's power of attorney because Namvar
received no consideration for the transfer. Dillon relies on the rule that a "power of
attorney conferring authority to sell, exchange, transfer or convey real property for the
benefit of the principal does not authorize a conveyance as a gift or without a substantial
consideration." (Shields v. Shields (1962) 200 Cal.App.2d 99, 101.) That rule does not
apply because Margaret's conveyance to Carl was supported by his agreement to assume
the mortgage debt by refinancing the mortgage loan. When Carl could not do so, he
promptly conveyed the property back to Margaret.
                                             12
outcome as the prior conveyances between Carl and Margaret and effectively ratified

those conveyances. (See Navrides v. Zurich Ins. Co. (1971) 5 Cal.3d 698, 704

["Ratification is approval of a transaction that has already taken place."]; White v.

Moriarty (1993) 15 Cal.App.4th 1290, 1295 [same].) The effect of that ratification was

to treat the conveyances between Carl and Margaret as if they originally had been

authorized by Namvar, and to cure any defects in the form or manner of their execution.

(Rakestraw v. Rodrigues (1972) 8 Cal.3d 67, 73 (Rakestraw); City of Monterey v. Jacks

(1903) 139 Cal. 542, 558.)

       Third, Carl did not cause the damages of which Namvar complained. To establish

causation, the plaintiff must show the defendant's conduct was a substantial factor in

bringing about the harm to the plaintiff. (Mitchell v. Gonzales (1991) 54 Cal.3d 1041,

1052-1053; Mills v. U.S. Bank (2008) 166 Cal.App.4th 871, 899.) The defendant's

conduct is not a substantial factor in bringing about the plaintiff's harm if the harm would

have befallen the plaintiff even had the defendant's conduct not occurred. (Yanez v.

Plummer (2013) 221 Cal.App.4th 180, 186; Mills, at p. 899.) Here, the loss of equity and

the adverse income tax consequences Namvar allegedly suffered resulted from his

conveyance to Margaret of his entire interest in the La Quinta property, which she then

refused to convey back to him, encumbered with a negative amortization mortgage loan,

and sold for less than the amount due on the loan. Since all of those acts occurred after

and independently of the conveyances between Margaret and Carl, Namvar would have

sustained the claimed losses even if Carl had not participated in the earlier transfers.



                                             13
Hence, Namvar could not establish the essential causation element of his negligence

claim against Carl.

       We further conclude no reasonable attorney knowing what Dillon knew would

have thought the negligence claim against Carl was legally tenable. When Namvar sued

Carl in the prior action, Dillon knew about Margaret's power of attorney, the various

transfers of the La Quinta property and Carl's limited involvement in them, Margaret's

encumbrance of the property, and her refusal to reconvey the property to Namvar,

because all of those matters were specifically alleged in the complaint Dillon prepared

and filed. Moreover, Dillon introduced into evidence the power of attorney, the deeds,

and the note for the mortgage loan at the trial in the prior action. After examining these

documents, considering the dates on which the pertinent events occurred, and analyzing

the elements of a negligence claim, no reasonable attorney would have thought Namvar

could establish the duty, breach, or causation element of the claim. In other words,

Dillon did not have probable cause to sue Carl for negligence, because "any reasonable

attorney would agree" the claim was "totally and completely without merit." (Zamos,

supra, 32 Cal.4th at p. 970.) Furthermore, because a malicious prosecution action " 'lies

when but one of alternate theories of recovery is maliciously asserted' " (Soukup, supra,

39 Cal.4th at p. 292), Carl made the prima facie showing of lack of probable cause

needed to defeat Dillon's anti-SLAPP motion (id. at p. 291).

       Scattered throughout his briefing, Dillon offers several arguments in opposition to

our conclusion that Carl made a showing of lack of probable cause sufficient to support

his malicious prosecution claim. None is persuasive.

                                            14
       Dillon's main argument is that expert testimony at the trial of the prior action —

that the conveyances of the La Quinta property between Margaret and Carl "did not

comply with the custom and practice of the industry for a real estate broker doing

property management and financial management for a principal or client" — "alone

establishes probable cause." We disagree. The expert's testimony was plainly

insufficient to establish probable cause to sue Carl for negligence, because the expert

stated he reviewed the conveyances "to see what opinion [he] could derive based on the

custom and practice of the industry as to whether . . . Margaret Kahn's conduct complied

with the custom and practice of the industry." (Italics added.) Although Margaret was a

real estate broker managing properties for Namvar, Carl was not; and the expert

expressed no opinion regarding Carl's conduct.

       Dillon also contends there was probable cause to pursue the negligence claim

because Carl's involvement in the various transfers of the La Quinta property violated the

prohibition of Penal Code section 115 against recording "any false or forged

instrument,"4 and those violations constituted negligence per se. Again, we disagree.

Under the doctrine of negligence per se, the failure to exercise due care is presumed if,

among other things, a person violates a statute, the violation proximately causes harm to

another, and the harm results from an occurrence of the nature the statute was designed to



4      As pertinent here, the statute provides: "Every person who knowingly procures or
offers any false or forged instrument to be filed, registered, or recorded in any public
office within this state, which instrument, if genuine, might be filed, registered, or
recorded under any law of this state or of the United States, is guilty of a felony." (Pen.
Code, § 115, subd. (a).)
                                            15
prevent. (Evid. Code, § 669, subd. (a); Hoff v. Vacaville Unified School Dist. (1998) 19

Cal.4th 925, 938.) The "core purpose" of the statute Dillon claims Carl violated "is to

protect the integrity and reliability of public records" (People v. Bell (1996) 45

Cal.App.4th 1030, 1061) by "prevent[ing] the recordation of spurious documents

knowingly offered for record" (Generes v. Justice Court (1980) 106 Cal.App.3d 678,

681-682). Even if we assume, without deciding, that the deeds between Carl and

Margaret were false or forged, recording those deeds did not cause the harm Namvar

alleged in the prior action. As we have explained, the adverse income tax consequences

and lost equity for which Namvar sued Carl resulted from Namvar's transfer of the La

Quinta property to Margaret and her subsequent encumbrance and sale of the property

(see pp. 13-14, ante), events in which Carl had no involvement and not of the type Penal

Code section 115 was designed to prevent. The negligence per se doctrine thus does not

apply. (See, e.g., Nunneley v. Edgar Hotel (1950) 36 Cal.2d 493, 498 ["no liability can

be predicated upon noncompliance with a statutory command if the act or omission had

no causal connection with the plaintiff's injury"]; Victor v. Hedges (1999) 77 Cal.App.4th

229, 238 [negligence per se inapplicable when statute violated "was not designed to

prevent the type of occurrence that resulted in plaintiff's injury"].)

       Dillon further argues there was probable cause to sue Carl based on Namvar's

testimony that he was "completely under the influence" and told Margaret he "had just

used" when he conveyed the La Quinta property to her. According to Dillon, since

"Namvar's testimony remained a constant" in the prior action and his intoxication

prevented the conveyance from being considered a ratification (see Rakestraw, supra, 8

                                              16
Cal.3d at p. 73 [ratification must be "truly voluntary in character"]), probable cause

existed throughout the prior action. We are not persuaded. Although an attorney

generally may rely on information provided by a client, if the attorney later learns the

information is false, he cannot continue to rely on it in prosecuting an action and may be

liable for malicious prosecution if he does. (Zamos, supra, 32 Cal.4th at p. 973; Daniels

v. Robbins (2010) 182 Cal.App.4th 204, 223.) Here, other information available to

Dillon indicated Namvar was not intoxicated when he conveyed the La Quinta property

to Margaret. Most importantly, the grant deed was acknowledged by a notary, which is

strong evidence Namvar voluntarily executed the deed. (See, e.g., People v. Casarez

(2012) 203 Cal.App.4th 1173, 1185 [acknowledgment is formal declaration before

authorized official by person executing instrument that execution " 'is his free act and

deed' "]; Ware v. Julian (1932) 122 Cal.App. 354, 355 [notarization is prima facie

evidence of due execution of instrument].) Additionally, Margaret testified Namvar did

not tell her he had just used drugs; and one of Carl's attorneys stated in a declaration that

"Bishop concurred with [her] that [Namvar] had not been high on drugs when he signed

and delivered [the] deed." In reviewing the trial court's ruling on the anti-SLAPP motion,

we are required to accept as true the evidence favorable to Carl (Zamos, supra, 32 Cal.4th

at p. 965; Daniels, at p. 215); and doing so, we conclude the evidence is sufficient to

show a lack of probable cause (see Soukup, supra, 39 Cal.4th at p. 292 [attorney lacks

probable cause " 'if he relies upon facts which he has no reasonable cause to believe to be

true' "]).



                                             17
       Next, Dillon complains Carl did not establish a lack of probable cause because he

did not submit a declaration in opposition to the anti-SLAPP motion and "has never

explained why he agreed to go on title to a property owned by a stranger, knowing he had

no interest, and then happily transfer[red] the interest back to his sister alone." Carl, of

course, had no obligation to submit his own declaration as part of the opposition to

Dillon's anti-SLAPP motion. All Carl had to do to defeat the motion was to make " 'a

sufficient prima facie showing of facts to sustain a favorable judgment if the evidence

submitted by [him] is credited.' " (Wilson v. Parker, Covert & Chidester (2002) 28

Cal.4th 811, 821.) As we have explained, the declarations and other evidence submitted

in connection with the anti-SLAPP motion were sufficient to establish a prima facie case

of lack of probable cause. In any event, it is simply not true that Carl never explained his

involvement in the transfers of the La Quinta property. At his deposition in the prior

action, Carl testified he agreed to the transfers to try to help Margaret obtain refinancing

at a lower interest rate; and he submitted a copy of the transcript of the deposition in

opposition to the anti-SLAPP motion.

       Dillon also complains that in ruling that Carl had made a prima facie showing of

lack of probable cause, the trial court erroneously relied on Judge Nevitt's findings in the

prior action that Namvar had not presented evidence sufficient to establish any of the

elements of his claims against Carl. We agree with Dillon that those findings cannot be

considered as evidence of lack of probable cause. The statement of decision from the

prior action was before the trial court by way of judicial notice. Although the court could

take judicial notice that certain findings were made, it could not take judicial notice of the

                                              18
truth of those findings. (Professional Engineers v. Department of Transportation (1997)

15 Cal.4th 543, 590; Steed v. Department of Consumer Affairs (2012) 204 Cal.App.4th

112, 120.) Any erroneous use by the trial court of the statement of decision does not

require reversal, however. "[A] ruling or decision, itself correct in law, will not be

disturbed on appeal merely because given for a wrong reason. If right upon any theory of

the law applicable to the case, it must be sustained regardless of the considerations which

may have moved the trial court to its conclusion." (Davey v. Southern Pacific Co. (1897)

116 Cal. 325, 329.) Because the challenged ruling was correct based on evidence that

was properly before the trial court, we may not reverse on the ground that the court

erroneously relied on Judge Nevitt's findings in the prior action.

       Finally, Dillon devotes much of his briefing to arguing that Carl did not meet his

burden to establish that the claim for aiding and abetting Margaret's tortious conduct was

maliciously prosecuted against him in the prior action. We need not, and do not, address

these arguments. Our Supreme Court repeatedly has held that "a suit for malicious

prosecution lies for bringing an action charging multiple grounds of liability when some

but not all of those grounds were asserted with malice and without probable cause."

(Crowley v. Katleman (1994) 8 Cal.4th 666, 671, italics added; accord, Soukup, supra, 39

Cal.4th at p. 292; Bertero v. National General Corp. (1974) 13 Cal.3d 43, 57 & fn. 5;

Singleton v. Perry (1955) 45 Cal.2d 489, 497-498.) Hence, Carl's prima facie showing

that there was no probable cause to sue him for negligence in the prior action was

sufficient by itself to defeat Dillon's anti-SLAPP motion insofar as it challenged the



                                             19
malicious prosecution claim; Carl did not also have to make a prima facie showing that

there was no probable cause to sue him on the aiding and abetting theory.

               b.     Malice

       The malice element of a malicious prosecution claim relates to the subjective

intent or purpose with which the defendant acted in prosecuting the prior action.

(Soukup, supra, 39 Cal.4th at p. 292; Jay, supra, 218 Cal.App.4th at p. 1543.) "The

malice required . . . is not limited to actual hostility or ill will toward plaintiff but exists

when the proceedings are instituted primarily for an improper purpose." (Albertson v.

Raboff (1956) 46 Cal.2d 375, 383 (Albertson).) "[T]he 'principal situations in which the

civil proceedings are initiated for an improper purpose are those in which (1) the person

initiating them does not believe that his claim may be held valid; (2) the proceedings are

begun primarily because of hostility or ill will; (3) the proceedings are initiated solely for

the purpose of depriving the person against whom they are initiated of a beneficial use of

his property; (4) the proceedings are initiated for the purpose of forcing a settlement

which has no relation to the merits of the claim.' " (Ibid.; accord, Jay, at p. 1543.)

Whether Dillon acted with malice in prosecuting the prior action against Carl presents a

question of fact. (Sheldon Appel Co. v. Albert & Oliker (1989) 47 Cal.3d 863, 874;

Drummond, supra, 176 Cal.App.4th at p. 452.)

       Here, Carl submitted evidence from which a trier of fact could find Dillon

prosecuted the prior action against Carl with malice. A declaration from one of the

attorneys who represented Carl in the prior action recounted a conversation she had with

Bishop, an attorney with Dillon's firm, after the trial. Bishop told her that he and Dillon

                                                20
"expected to lose on the issues of causation and damages." Another attorney who

represented Carl in the prior action stated in a declaration that he asked Dillon why he

continued to sue Carl after Namvar had received a substantial settlement from Margaret

and other defendants. Dillon responded that he had assured Namvar he would continue

prosecuting the action "in order to induce [Namvar] to accept the settlement from the co-

defendants." Namvar's brother submitted a declaration stating he had attended a meeting

with Namvar and Dillon during which there was a discussion of "Dillon's rationale and

motivation for suing [Carl]. [Dillon] stated that he had conducted an

investigation . . . regarding [Carl's] financial condition and had determined . . . it [would

be] advantageous to bring him into the lawsuit and to continue to prosecute the action

against him." Based on this evidence,5 a trier of fact could find that " 'the person

initiating [the negligence claim against Carl did] not believe that [the] claim [might] be

held valid,' " or that " 'the proceedings [were] initiated for the purpose of forcing a

settlement which ha[d] no relation to the merits of the claim.' " (Albertson, supra, 46

Cal.2d at p. 383.) "Moreover, malice can also be inferred from the evidence that [Dillon]

lacked probable cause to initiate and maintain the [prior] action against [Carl]." (Soukup,

supra, 39 Cal.4th at p. 296.) Carl therefore made a prima facie showing of malice

sufficient to defeat Dillon's anti-SLAPP motion. (Id. at p. 291.)




5      Dillon objected to this evidence in the trial court on relevance, hearsay, and other
grounds, but the court overruled the objections. Because Dillon has not challenged these
rulings on appeal, "any issue concerning the correctness of the trial court's evidentiary
rulings has been waived." (Villa v. McFerren (1995) 35 Cal.App.4th 733, 739, fn. 4.)
                                              21
       Dillon insists, however, that Carl "has come nowhere close to refuting Dillon's

declaration and supporting evidence negating any claim of malice." According to Dillon,

he had no incentive to sue Carl other than to fulfill his fiduciary duty vigorously to

represent Namvar; he did not even know Carl before commencing the prior action; and

there was no evidence he bore Carl any ill will. But, evidence sufficient to establish

malice is not limited to proof that Dillon bore ill will toward Carl; evidence that Dillon

prosecuted the prior action against Carl primarily for an improper purpose may suffice.

(Albertson, supra, 46 Cal.2d at p. 383; Jay, supra, 218 Cal.App.4th at p. 1543.) As we

have explained, Carl submitted evidence from which a trier of fact reasonably could find

that Namvar sued Carl because Dillon viewed Carl as a "deep pocket" who might settle or

put pressure on Margaret to settle, not because Dillon believed Carl was liable for

negligence. Dillon's contrary protestations that he was merely performing his duty of

zealous advocacy, and his and Bishop's denials that they made the statements attributed

to them by Carl's attorneys and Namvar's brother, only "serve to create factual disputes

that are not sufficient grounds upon which to grant the anti-SLAPP motion." (Jay, at

p. 1545.) We therefore conclude Carl's evidentiary showing was "sufficient to establish

malice for the limited purpose of defeating [Dillon's] motion[] to strike." (Soukup, supra,

39 Cal.4th at p. 296.)

       2.     Abuse of Process Claim

       Carl contends the trial court erred by striking his abuse of process claim because

he established a probability of prevailing on the claim, and the litigation privilege (Civ.

Code, § 47, subd. (b)) does not bar the claim. We disagree.

                                             22
       To establish a cause of action for abuse of process, the plaintiff must prove the

defendant used the process for an ulterior motive and, in the course of using the process,

willfully did something unauthorized by the process. (Rusheen v. Cohen (2006) 37

Cal.4th 1048, 1057 (Rusheen); Coleman v. Gulf Ins. Group (1986) 41 Cal.3d 782, 792.)

Here, Carl claimed Dillon "misused the taking of a deposition to conduct impermissible

discovery of Carl's assets and financial condition" in violation of his constitutional

privacy rights (Cal. Const., art. I, § 1; Valley Bank of Nevada v. Superior Court (1975) 15

Cal.3d 652, 656) and statutory restrictions on pretrial discovery of a defendant's financial

condition (Civ. Code, § 3295, subd. (c); Kerner v. Superior Court (2012) 206

Cal.App.4th 84, 119-120). In support of this claim, Carl submitted the transcript of his

deposition taken in the prior action, which included extensive questioning by Bishop

about Carl's finances. (See pt. I.A.2., ante.) Even if we assume, without deciding, that

this was sufficient to establish a prima facie case of abuse of process, the claim would be

barred by the litigation privilege.

       The litigation privilege generally precludes imposition of tort liability for any

"publication or broadcast" made in connection with a "judicial proceeding." (Civ. Code,

§ 47, subd. (b); see Jacob B. v. County of Shasta (2007) 40 Cal.4th 948, 952 (Jacob B.).)

The privilege "is not limited to statements made during a trial or other proceedings, but

may extend to steps taken prior thereto" (Rusheen, supra, 37 Cal.4th at p. 1057),

including depositions and other pretrial discovery (Moore v. Conliffe (1994) 7 Cal.4th

634, 637-638; Gallanis-Politis v. Medina (2007) 152 Cal.App.4th 600, 615-617

(Gallanis-Politis); Sipple v. Foundation for Nat. Progress (1999) 71 Cal.App.4th 226,

                                             23
243 (Sipple)). The privilege "applies to any communication (1) made in judicial or quasi-

judicial proceedings; (2) by litigants or other participants authorized by law; (3) to

achieve the objects of the litigation; and (4) that ha[s] some connection or logical relation

to the action." (Silberg v. Anderson (1990) 50 Cal.3d 205, 212 (Silberg).) If a

communication satisfies these criteria, the privilege defeats an abuse of process claim

based on the communication. (See, e.g., Rusheen, supra, 37 Cal.4th at p. 1058; Mallard

v. Progressive Choice Ins. Co. (2010) 188 Cal.App.4th 531, 536, 543-544 (Mallard);

Pollock v. University of Southern California (2003) 112 Cal.App.4th 1416, 1429.)

       Under these authorities, Dillon may not be held liable for abuse of process. The

inquiry into his financial condition of which Carl complains took the form of questioning

during a deposition conducted by Bishop, an attorney representing Namvar in the prior

action. Such questioning thus occurred "in judicial or quasi-judicial proceedings" and

was conducted "by litigants or other participants authorized by law." (Silberg, supra, 50

Cal.3d at p. 212; see id. at p. 219 [attorney for party qualifies as "participant"]; Sipple,

supra, 71 Cal.App.4th at p. 243 ["a deposition is considered a judicial proceeding within

the meaning of Civil Code section 47, subdivision[] (b)"].) Furthermore, since Namvar

sued Carl for punitive damages in the prior action and "a plaintiff who seeks to recover

punitive damages must bear the burden of establishing the defendant's financial

condition" (Adams v. Murakami (1991) 54 Cal.3d 105, 123), the deposition questions of

which Carl complains were asked "to achieve the objects of the litigation" and "ha[d]

some connection or logical relation to the [prior] action" (Silberg, at p. 212; cf. Mallard,

supra, 188 Cal.App.4th at p. 544 [privilege covers subpoenas issued to discover

                                              24
information that would support defense]). Hence, the questions are protected by the

litigation privilege.

       Carl argues the litigation privilege does not apply "[b]ecause the deposition was

conducted in a manner not authorized by law, and the particulars of [his] financial

condition had no relation to the claims brought by Namvar . . . ." Carl asserts that

because personal financial information falls within the zone of privacy protected by the

California Constitution and Namvar had not obtained a court order authorizing pretrial

discovery into his financial condition, Bishop's deposition questions on that subject "were

off limits." According to Carl, such "impermissible questioning was conducted for an

improper purpose — to obtain asset discovery. It was therefore not protected by the

litigation privilege." We are not persuaded.

       The fact that the deposition questions concerned Carl's private financial

information does not make the litigation privilege inapplicable. The privilege applies

fully to discovery into private matters put in issue by litigation. (Mallard, supra, 188

Cal.App.4th at p. 543-544; cf. Jacob B., supra, 40 Cal.4th at p. 961 ["the litigation

privilege applies even to a constitutionally based privacy cause of action"].) The fact

Dillon did not obtain the statutorily required court order before asking the deposition

questions (Civ. Code, § 3295, subd. (c)) also does not defeat application of the litigation

privilege. Although we do not condone Dillon's failure to comply with the statutory

restrictions on pretrial discovery of Carl's financial condition, our Supreme Court has

held that " 'it is desirable to create an absolute privilege . . . not because we desire to

protect the shady practitioner, but because we do not want the honest one to have to be

                                               25
concerned with [subsequent derivative] actions . . . .' " (Rusheen, supra, 37 Cal.4th at

p. 1064.) "The salutary policy reasons for an absolute privilege supersede individual

litigants' interests in recovering damages for injurious publications made during the

course of judicial proceedings." (Silberg, supra, 50 Cal.3d at p. 218.) "Moreover, the

denial of an abuse of process claim is mitigated by the fact that [Carl] had adequate

alternative remedies [in the prior action]." (Rusheen, at p. 1064.) He could have objected

and refused to answer the questions (Jabro v. Superior Court (2002) 95 Cal.App.4th 754,

759; Shaffer v. Superior Court (1995) 33 Cal.App.4th 993, 997, 999; Fults v. Superior

Court (1979) 88 Cal.App.3d 899, 903), or terminated the deposition and sought a

protective order (Civ. Code, § 3295, subds. (a), (c); Richards v. Superior Court (1978) 86

Cal.App.3d 265, 273). Carl may not, however, now sue Dillon in a separate action for

abuse of process. (Rusheen, at pp. 1064-1065; Mallard, at pp. 543-544.)

       Carl also argues, for the first time in his reply brief, that the litigation privilege

does not bar his abuse of process claim because Dillon's conduct that gave rise to the

claim was not "communicative." (See Rusheen, supra, 37 Cal.4th at p. 1058 ["litigation

privilege protects only publications and communications"].) According to Carl, "the

gravamen of the action was the extraction of privileged financial information in

contravention of Civil Code section 3295. It was not a 'publication or broadcast' as

required by Civil Code section 47." We reject this argument. We ordinarily do not

consider new arguments raised in an appellant's reply brief, "because such consideration

would deprive the respondent of an opportunity to counter the argument." (American

Drug Stores, Inc. v. Stroh (1992) 10 Cal.App.4th 1446, 1453.) Moreover, the argument is

                                               26
frivolous. The litigation "privilege is applicable to any communication, whether or not it

amounts to a publication [or a broadcast]" (Gallanis-Politis, supra, 152 Cal.App.4th at

p. 615); and asking questions at a deposition, which Carl argued in his opening brief

constituted the " 'abuse' at issue here," is "quintessentially communicative" (id. at p. 617).

       In sum, "[b]ecause the trial court correctly found that there was no reasonable

probability [Carl's] abuse of process claim would prevail on the ground [Dillon's]

allegedly wrongful conduct was privileged (Civ. Code, § 47, subd. (b)), it properly

granted the anti-SLAPP motion (Code Civ. Proc., § 425.16) . . . ." (Rusheen, supra, 37

Cal.4th at p. 1065.)

                                       DISPOSITION

       The order is affirmed. The parties shall bear their own costs on appeal.




                                                                                    IRION, J.

WE CONCUR:



       MCDONALD, Acting P. J.



                   MCINTYRE, J.




                                             27